On behalf of the delegation
of Jamaica I extend to you, Sir, our congratulations on your
election to the presidency of the General Assembly at its
fifty-fourth session. You and your country, Namibia, are
graduates of the United Nations, steeped in its principles,
faithful to its causes and committed to its goals. We have
full confidence that your leadership will continue to guide
us this session in the adoption of constructive decisions
which will serve to strengthen the role of the Organization
in world affairs.
We express our appreciation to the outgoing President,
Mr. Didier Opertti, Minister for Foreign Affairs of
Uruguay, for his outstanding work in conducting the
business of our last session. We congratulate the
Secretary-General for his report (A/54/1) outlining the
activities of the Organization over the past year and
containing his vision for its future work.
Jamaica welcomes the three States that this year have
joined the membership of the United Nations: the Republic
of Kiribati, the Republic of Nauru and the Kingdom of
Tonga. Their presence will enrich our deliberations as
they bring their particular experiences and perspectives to
influence the direction and work of the Organization.
Their admission coincides with the holding of the special
session of the General Assembly on small island
developing States which over the last two days addressed
the particular vulnerabilities of these States, which merit
special attention within the international community.
The three nations we welcome today are also linked
to Jamaica through the Commonwealth of Nations. This
year the Commonwealth celebrates its fiftieth anniversary,
and we salute its achievements in cooperation —
especially in promoting the development objectives of its
membership — including the recent initiatives to address
the special problems of smaller States.
The widening of the gap between rich and poor and
the increasing marginalization of a large number of
developing countries within the world economic
framework are urgent matters demanding the attention of
the international community. The reasons for these trends
are well-known: superior endowments of natural
resources; early advantages in modernizing production
processes; high levels of capital accumulation and
technological development — all have helped consolidate
the dominance of the developed countries in world
production and trade. Countries which started later in the
day will not find it easy to close the gap.


And it is not true that the developing countries have
only themselves to blame. Most of us have implemented
programmes of structural adjustment and stabilization
policies, but we have found that the current orthodoxy of
free markets and a development model based on
liberalization, deregulation and privatization is not providing
the promised benefits in trade and investment flows. There
is evident need to review the prescriptions and to promote
a development policy which takes into greater account the
specific socio-economic context of developing countries and
to devise more equitable arrangements in international
economic relations.
In an interdependent world, the human dimension of
the development equation, especially the growing incidence
of poverty and all its manifestations, must continue to be a
matter of concern to the entire global community. It is
therefore essential that we seek to establish a better
framework for development cooperation and to implement
an agenda for development as a matter of priority within
the United Nations system.
Currently, what we are seeing is a withering of interest
and diminished commitment on the issue of cooperation for
development and a hardening of attitudes in an atmosphere
which preaches competitiveness and the survival of the
fittest. It is clear to us that special arrangements are needed,
not only in relation to special categories of countries, but
also in relation to commodities, where serious problems
would result from the rigorous application of the dogma of
free trade. Regrettably, even where such special
arrangements exist they are under threat.
The challenge to the banana regime established within
the framework of the Lomé Convention and the ruling of
the World Trade Organization (WTO) panel, which has
now led to negotiations for an amended regime, sends a
message which is particularly discouraging and signals the
indifference of some countries to the plight of others. The
end result is not yet determined, but at this time the
economies of some Caribbean States face a danger not just
to their prospects for economic stability and growth, but to
their very survival. Many appeals have been made which
have gone unheeded. More than anything else, the banana
controversy has signified the extent to which the interests
of small producers are at the mercy of those in a position
of dominance in the world economy and world trade.
Another discouraging trend is the diminished
significance and reduced contributions of donor countries in
the area of development cooperation. At a time of the
increasing incidence of poverty and a looming threat of
marginalization, levels of official development assistance
have been steadily decreasing at both the bilateral and the
multilateral levels. In the case of the United Nations
Development Programme (UNDP), technical assistance
has been shrinking, especially over the last five years. In
1994, contributions to UNDP were in the region of $1.1
billion. This has steadily declined to the current level for
this year of $718 million.
We have been supporting initiatives for reform in
order to promote better coordination and greater
efficiency and cost-effectiveness in the delivery of
technical assistance in the operational activities of the
United Nations. What we have seen, however, is that the
reform process seems more directed at generating cost
savings and achieving a pooling of resources without
increasing the quantum of funding available for
development cooperation under the auspices of the United
Nations. The process under way is one of contraction of
United Nations-related development activities at the
country level and a withering-away of the role of the
United Nations in an area of critical importance for
developing countries. The reduced impact of the United
Nations at the country level is already significant and
comes at a time when the needs are greater than ever.
We call for a new commitment to development
cooperation, a new global partnership between the
developed and the developing countries and a new
dialogue to review the policies and principles directing
international economic relations, and for a new
dispensation with regard to policy prescriptions affecting
the development process. Without this, developing
countries will be engulfed in the perils of globalization
with consequences not just for economic welfare, but for
the viability of political structures and social stability.
There are also other, more insidious dimensions of
globalization, especially those which impinge on the
security of States, which we must consider. Within the
growing internationalization of markets facilitated by
improved technology and policies of liberalization, the
spectre of transnational crime has grown to significant
proportions, especially in the illicit trade in narcotics and
small arms. Together, these instruments of death and
destruction represent a significant danger to the internal
security of many countries, fostering criminal activities
which serve to destabilize and corrupt the social order, to
undermine democratic institutions and to increase
lawlessness.
2


We believe that this growing trade in weapons, which
promotes organized crime, terrorist activities and drug
trafficking, requires the urgent attention of the international
community. Jamaica therefore welcomes the arrangements
for the holding of the first international conference on small
arms, which is to take place in the year 2000. We look
forward to this as a good opportunity to develop a
programme for implementation by Member States to control
the scale and distribution of these weapons.
On reviewing the broader issue of international
security, we have to note developments which give rise to
concern and anxiety about the future of the world order and
the role of the United Nations. The Organization should
become engaged wherever international peace is threatened
and where conflicts break out. Although the danger of
global conflict arising from ideological confrontation has
now, in large measure, receded, the world is still full of
threats to peace.
Wars continue to be waged at the regional level,
primarily as a result of regional rivalries and unresolved
territorial disputes. At the national level, ethnic strife and
political divisiveness have continued to fuel internal
conflict, leading to heavy loss of life and economic
disruption and affecting regional stability from the
spill-over of refugees to neighbouring States.
We endorse the Secretary-General's strategy of quiet
diplomacy and urge him to use his influence wherever
possible to forestall the outbreak of conflict and to promote
peace and reconciliation between disputing parties. In
accordance with the principles of national sovereignty, he
will need the cooperation and support of Member States in
his efforts for the maintenance of peace, as delicate
problems can arise in relation to any process of diplomatic
intervention with respect to the role to be undertaken by the
United Nations and appropriate regional organizations.
During the past year, events in the Balkans have raised
profound questions about the principle of intervention, the
use of force, the scale of military enforcement and the role
of the Security Council. The debate on these questions has
revealed differing perspectives, elements of consensus and
varying positions on the applicable principles of
international law. In recent times, we have witnessed
atrocities committed as a result of the practice of ethnic
cleansing as communities rise up against each other to
settle old grievances. We all must continue to condemn
these practices and understand the need for some kind of
action to halt such excesses which violate international
humanitarian norms.
However, the principles of international law affecting
the sovereignty of States and the use of force should not
be brushed aside. We believe in the adoption of an
approach which has the confidence of the international
community whereby diplomatic and any necessary
enforcement action is taken or authorized by the
multilateral institutions entrusted with safeguarding
international peace and security. The Security Council has
the primary responsibility. It should not be ignored and
disregarded in favour of unilateral action on the part of
any State or group of States.
While the situation in the Balkans has dominated
international attention over the past year, more attention
should be given to the situation in Africa, where even
more serious problems have arisen involving ethnic strife
and political turmoil, affecting neighbouring States and
creating humanitarian emergencies. As the
Secretary-General has observed in his report, too little
attention has been given to the conflicts arising in Africa
despite the enormous toll in loss of life and in disruption
and suffering resulting from armed insurgencies and
inter-State conflict. However, we are encouraged by the
process taking place in the West African region affecting
Liberia and Sierra Leone. We must pay tribute to the
work of the Economic Community of West African States
(ECOWAS), which has shouldered the burden of peace-
building in these two States so battered by civil conflict.
We also note with appreciation the efforts of the
Organization of African Unity (OAU) in regard to the
situation in the Great Lakes region and hope that the
Lusaka Agreement will form the basis for reconciliation
and peace. The situation in Angola remains a tragic one
for the country, and the international community should
remain united in support of measures taken against the
UNITA insurgency and to bring an end to the nightmare
which has for so long impeded the progress of that
country.
We are distressed by the continuing problems in the
Horn of Africa. We continue to support regional efforts
towards peacemaking between Ethiopia and Eritrea and
welcome the OAU framework agreement which has been
worked out to assist the parties to reach a settlement. We
urge the Secretary-General to continue to maintain close
contact with the parties in all the areas of tension, with
the aim of promoting peace and stability, and to foster a
spirit of reconciliation so that African States may be able
to concentrate their efforts in confronting the critical
challenges of economic and social development.
3


In the Middle East, while the situation still remains
troublesome, there are some signs of renewed hope with the
revival of the peace process and the emergence of a more
positive climate for making progress towards a settlement.
We welcome the signing of the Sharm el-Sheikh
Memorandum earlier this month and urge the parties to
move towards accommodation, to seek to realize the
legitimate rights of all parties as the basis for a just and
durable peace. The challenge is formidable and the solution
will require statesmanship and courage.
In South-East Asia the outbreak of violence in East
Timor is a matter which has caused deep concern. As there
is an obvious need for ensuring the safety of the inhabitants
of the territory, we fully support the deployment of the
international force which is now in the territory to maintain
order. It is necessary now to contemplate the next step,
which will be to devise arrangements for the political future
of the territory.
In our area of Latin America and the Caribbean there
remain a number of unresolved territorial disputes but our
expectation is that States in our region will use available
mechanisms to resolve such disputes by peaceful means. In
the Caribbean our efforts are directed towards developing
greater integration both within the Caribbean Community
and within the wider ambit of the Association of Caribbean
States, ACS. This is part of our regional effort towards
establishing a regime of peace and cooperation in the
Caribbean Sea. In this regard, I should express our ongoing
concern over the remaining remnants of cold war politics in
our region. The continuation of the embargo against Cuba
is a source of tension and carries the risk of conflict, which
is particularly troubling for neighbouring States. In the
spirit of the friendly relations we enjoy with Cuba and the
United States, we call for dialogue, the normalization of
relations and an end to policies of confrontation and
exclusion.
Small countries have an important interest in ensuring
that peace and stability is a permanent feature of the world
order. In the absence of military power we depend on
diplomacy and on the United Nations and its machinery and
international adherence to its principles to safeguard and
protect those who are militarily weak. It is in our interest
to seek to strengthen and uphold all the multilateral
institutions dedicated to this effort. The Security Council,
which has such an important role in this structure, should
be given the fullest support in meeting its responsibilities.
This is best achieved through the democratic participation
of the United Nations membership in the work of the
Council, which serves to strengthen its effectiveness and to
give it greater credibility within the international system.
Jamaica supports that process and aspires for
membership of the Council for a two-year period
beginning next year. We do so out of a motivation to
make our contribution as a small State in the management
of international peace and security. We are driven by a
strong commitment to multilateralism and to upholding
the principles of the Charter and by a determination to
exercise a careful and balanced judgement in relation to
all issues affecting peace and security which may come
before us. It will be our goal to assist the Security
Council to work effectively and to act decisively. We will
seek to involve the broader membership in its
consultations and to influence the discharge of the
Council's responsibilities with fairness and with full
respect for the legitimate interests of all parties, within
the broader interest of international peace and security.
The work of the United Nations in the area of
humanitarian relief has always been an important part of
its operations, and this is the area in which its work has
had the most direct impact and practical meaning at the
level of the people. This is particularly so in the delivery
of emergency relief in natural disasters. The increase in
the scale and intensity of earthquakes, hurricanes, floods
and famine in recent times has increased the demands on
the system, and there is an obvious need to maintain
capability and readiness in the relevant agencies. At the
same time, we should support the various initiatives for
disaster prevention, including the enforcement of stricter
building codes, improved drainage systems, the exchange
of scientific knowledge, increased monitoring and the use
of early-warning systems to protect ourselves and mitigate
the damage.
Much more can be done to avert disasters in those
areas where members have greater control and power.
Man-made disasters create a tragic problem of refugees,
which otherwise is often the result of war, persecution or
political turmoil. The tragic plight of refugees uprooted
from their homes and forced to flee is a sad and
disturbing picture, and even more so for the neighbouring
States, which are often poor countries that do not have
the means to handle heavy inflows.
As we have seen from the Secretary-General's report,
one of the distressing practices in recent conflicts has
been the deliberate targeting of civilians and humanitarian
workers. This unacceptable flouting of humanitarian
norms is a matter of serious concern for us and indicates
the need for further elaboration of principles of
international humanitarian law applicable in time of war.
4


Our review of the state of the world in the economic,
political and humanitarian dimensions suggests the need for
greater effort in building political commitment and
investing resources for achieving common goals. Too many
of the old problems remain unresolved, and our unity of
purpose is too often compromised by political differences
and considerations of narrow economic interests. At a time
of increasing globalization, the reality of interdependence
should be leading us in the other direction — towards
mutual respect, tolerance, understanding and partnership in
a world of diversity, for these are the true foundations of
multilateralism.
As we close this century and approach the new
millennium, we should do so in the hope of reaching
greater achievements by acting in concert to uphold our
ideals of humanity and to fight the common enemies of
mankind: war, poverty, human suffering and injustice. This
should be our firm resolve.



